IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-501-CR



CHARLES COLEMAN RUSH,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0921931, HONORABLE TOM BLACKWELL, JUDGE PRESIDING

 



PER CURIAM

	This is an appeal from an order deferring adjudication and placing appellant on
probation.  The underlying offense is for misapplication of fiduciary property over $10,000.  	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b). 

Before Chief Justice Carroll, Justices Jones and Kidd;
    Chief Justice Carroll Not Participating
Dismissed On Appellant's Motion
Filed:   October 12, 1994
Do Not Publish